Exhibit 99.1 Sinovac to Host Conference Call to Report 2009 Second Quarter Financial Results BEIJING, Aug. 11 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Amex: SVA), a leading provider of vaccines in China, today announced that it will host a conference call on Wednesday, August 19, 2009 at 8:00 a.m. ET to review the Company's second quarter financial results for the period ended June 30, 2009 and provide an update on recent corporate developments. To access the conference call, please dial 1-877-407-4018 (USA) or 1-201-689-8471 (international). A replay of the call will be available from 11:00 a.m. ET on August 19, 2009 to September 2, 2009 at midnight. To access the replay, please dial 1-877-660-6853 (USA) or 1-201-612-7415 (international) and reference the account number 3055 and the access code 330444. A live audio webcast of the call will also be available from the Investors section on the corporate web site at http://www.sinovac.com . A webcast replay can be accessed on the corporate website beginning August 19, 2009 and the replay will remain available for 30 days. About Sinovac Sinovac Biotech Ltd. is a China-based biopharmaceutical company that focuses on the research, development, manufacture and commercialization of vaccines that protect against human infectious diseases. Sinovac's commercialized vaccines include Healive® (hepatitis A), Bilive® (combined hepatitis A and B), and Anflu® (influenza).
